Title: From John Adams to the Speaker of the Massachusetts House of Representatives, 15 January 1778
From: Adams, John
To: Massachusetts House of Representatives, Speaker of,Pickering, John Jr.


      
       Sir
       Boston Jany. 15. 1778
      
      I had this Moment the Honour of receiving the Order of the Honourable the House of Representatives of the 14th. instant directing the Gentlemen who the last Year represented this State in Congress, and are now in this State, to lay before the Honourable House an Account of their Expences, while in that service.
      In Obedience to this order, sir, I herewith transmit, all the Account, which it is in my Power to exhibit.
      I Sincerely wish it were in my Power to exhibit an account of all the Particulars, accompanied with the Vouchers. But altho from my Setting out, on my Journey to Baltimore, untill my Departure from Philadelphia, I kept as particular an Account as the confused state of things in that Country during the last Year would Admit, and was carefull to take Vouchers for every Particular: Yet, the Departure of Congress from Philadelphia, was so unexpected and so sudden, and my own in Particular, so much more sudden and unprepared than the rest, having never heard of the Danger, untill many Hours after the News of it arrived in the City and almost all the other Gentlemen were gone that I was obliged to leave, a small Trunk of my Baggage together with my Account Books and all my Receipts, behind me in the Care of a Reverend Gentleman in the City.
      The Account herewith exhibited, however contains an exact Account of the Money I have received as well as of that which I expended, to the Truth of which I am ready to affirm in any Manner the Honourable House shall think proper.
      I am Sorry the Account amounts to so large a sum But I can truly say, I lived in the greatest possible Frugality through the whole Time, and I am well assured that no Gentleman whatever, lived at a smaller Expence. But the extravagant Prices of every Thing, which took their Rise at the southward, a long Time sooner than they did here were the Cause of it. I have the Honour to be with the most perfect Esteem and Respect, sir, your most obedient and most humble servant
      
       John Adams
      
     